DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In reference to dependent claim 2, the claim recites “the crankcase is not in fluid communication with the intake port of the at least one cylinder”.  The Specification discloses: “[0060] The compressor 54 is configured to receive intake air from the throttle body 52 and pump it into the cylinders 30 via the plenum 56. The compressor 54 therefore avoids having to introduce oil from the crankcase of the engine 10 into the air-fuel mixture that is routed to20 the cylinders 30, notably unlike conventional two-stroke engines in which the intake air is compressed within the crankcase of the engine.”  However, the disclosure does not sufficiently support the crankcase not being in communication with the intake port because even though the compressor 54 does not introduce oil from the crankcase of the engine into the air-fuel mixture of the intake, typically in reciprocating internal combustion engines such as that of the invention, blow-by gases leak past the piston, rings and liner system blow-by and thus into the crankcase.  These blow-by gases are then siphoned from the crankcase through a positive crankcase ventilation (PCV) valve before entering the cylinder and thus the intake port.  As such, it is unclear how the crankcase would not be in fluid communication with the intake port of the at least one cylinder.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “the plenum is disposed vertically below the compressor” (emphasis added).  This limitation renders the claim indefinite because the terms “vertically” and “below” are relative.  Specifically, “vertically” and “below” are not defined by the claim, and the Specification merely discloses “[0014]   In some embodiments, the plenum is disposed vertically below the compressor”, which does not provide references to determine what is vertical and below.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8, 10, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200408161 A1 to Nakamura et al. (Nakamura) in view of US 20180266302 A1 to Kato et al. (Kato).
In reference to independent claim 1, Nakamura discloses:
An engine assembly (see Fig. 1) for a vehicle, comprising: 
an internal combustion engine (1), the engine comprising: 
a crankcase (this is a well-known part of an internal combustion engine to house the crankshaft); 
a crankshaft (not numbered; referenced in [0033]) disposed at least in part in the crankcase; and 
a cylinder block connected to the crankcase (this is a well-known part of an internal combustion engine), the cylinder block defining at least one cylinder (not numbered, referenced in [0033]; see Fig. 1), each of the at least one cylinder defining an intake port and an exhaust port (these are well-known parts of an internal combustion engine); 
a compressor (5a) in fluid communication with the intake port of the at least one cylinder to pump air into the engine (1) (see [0035]); and 
an exhaust pipe (3) in fluid communication with the exhaust port of the at least one cylinder to receive exhaust gas therefrom (see Fig. 1), the exhaust pipe having an inlet and an outlet defining a length of the exhaust pipe therebetween (see Fig. 1).
Nakamura is silent regarding the engine operating on a two-stroke engine cycle and a diameter of the exhaust pipe increasing along a portion of the length of the exhaust pipe in a flow direction of the exhaust pipe, the diameter of the exhaust pipe not decreasing along the length of the exhaust pipe in the flow direction of the exhaust pipe.
	Kato teaches a similar internal combustion engine (1) including an exhaust manifold (4) connection to an exhaust passage (50) with a straight section (6) and a diffuser section that increases in diameter (7) (see Fig. 1 and [0047]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the exhaust pipe of Nakamura to include a diffuser section that increases in diameter along the direction of the flow.  Doing so would enhance engine output as taught by Kato (see [0006]).
	The engine of Nakamura is a four-stroke engine.  However, it would nonetheless have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the assembly of Nakamura and Kato to a two-stroke engine as two-stroke engines are known to be more powerful.
In reference to dependent claim 2, Nakamura further discloses: a catalytic converter (10) in fluid communication with the exhaust pipe (3) and disposed downstream therefrom (see Fig. 1).
In reference to dependent claim 3, Nakamura further discloses: an exhaust manifold (9) fluidly connected between the exhaust port of the at least one cylinder and the inlet of the exhaust pipe (see Fig. 1).
In reference to dependent claim 4, Nakamura discloses the compressor is part of a turbocharger, i.e. exhaust driven, and is not a Roots compressor.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the turbocharger of Nakamura with a Roots compressor supercharger as they are equivalent means of boosting intake air.
In reference to dependent claim 5, Nakamura further discloses: a plenum (8) fluidly connected between the compressor (5a) and the intake port of the at least one cylinder (see Fig. 1).
In reference to dependent claim 6, Nakamura further discloses: a throttle body (15) fluidly connected to the compressor (5a) (see Fig. 1) and disposed upstream therefrom (see Fig. 1); a throttle valve (15) disposed in the throttle body for regulating air flow through the throttle body (see [0040]); and a recirculation manifold (11) fluidly connected to the compressor (5a), the recirculation manifold being configured to increase airflow to the compressor (see [0035]).
In reference to dependent claim 7, Nakamura further discloses: the recirculation manifold (11) has an inlet end and an outlet end (see Fig. 1); the inlet end is connected to the plenum (8) (via intake passage 2); and the outlet end is connected to an inlet of the compressor (5a) (see Fig. 1).
In reference to dependent claim 8, Nakamura further discloses: a recirculation valve (12) disposed in the recirculation manifold (11) to selectively open or block the recirculation manifold (11) (see [0035]).
In reference to dependent claim 10, Nakamura further discloses: at least one runner (33), each of the at least one runner extending from the corresponding intake port of the at least one cylinder into the plenum (8) (see Fig. 1).
In reference to dependent claim 11, even though Nakamura does not explicitly disclose an exhaust valve assembly configured to control opening and closing of the exhaust port of the at least one cylinder in order to allow or impede passage of fluids through the exhaust port, this is a well-known element of an internal combustion engine.
In reference to dependent claim 13, even though Nakamura does not explicitly disclose a vehicle, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that an internal combustion engine like that of Nakamura would be employed in a vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ngoc T Nguyen whose telephone number is (571)272-7176. The examiner can normally be reached M-F 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGOC T NGUYEN/Primary Examiner, Art Unit 3799